SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 2) Stanley Furniture Company, Inc. (Name of Issuer) Common Stock , Par Value $.02 Per Share (Title of Class of Securities) (CUSIP Number) David W. Robertson McGuireWoods LLP One James Center Richmond, Virginia 23219 (804) 775-1031 (Name, Address and Telephone Number of Persons Authorized to Receive Notices and Communications) July 12, 2017 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(b)(3) or (4), check the following box [ ]. Note. Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7(b) for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 854305208 Schedule 13D 1) Names of Reporting Persons/I.R.S. Identification Nos. of Above Persons (Entities Only) Glenn Prillaman 2) Check the Appropriate Row if a Member of a Group (See Instructions) (a) (b) 3) SEC Use Only 4) Source of Funds ( See Instructions) OO 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or 2(e) 6) Citizenship or Place of Organization United States Number of 7) Sole Voting Power Shares Bene- ficially 8) Shared Voting Power 0 Owned by Each 9) Sole Dispositive Power Reporting Person With Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares ( See Instructions) Percent of Class Represented by Amount in Row (11) 9.7% Type of Reporting Person ( See Instructions) IN 2 SCHEDULE 13D 1. Amendment No. 2 amends and supplements the Schedule13D initially filed with the Securities and Exchange Commission (the “SEC”) on February20, 2015 and amended by Amendment No.1 thereto on March2, 2016 by Glenn Prillaman with respect to shares of common stock, $.02 par value (the “Common Stock”), of Stanley Furniture Company, Inc. (the “Company”). The purpose for the filing of Amendment No. 2 is to update the reported beneficial ownership of the Common Stock by Mr. Prillaman. 2. Interest in Securities of Stanley . The undersigned is beneficial owner of 1,524,509 (or 9.7% of the outstanding) shares of Common Stock including 491,607 shares of Common Stock pursuant to restricted stock grants which have not vested under the Company’s 2012 Incentive Compensation Plan (the “2012 Plan”), 577,698 shares which could be acquired upon exercise of options granted under the Company’s 2000 Incentive Compensation Plan, the Company’s 2008 Incentive Plan and the 2012 Plan. The undersigned has the sole power to vote or to direct the vote of the shares beneficially owned by him and the sole power to dispose or to direct the disposition of the shares beneficially owned by him; however, the undersigned (i) may not sell or otherwise transfer shares subject to restricted stock awards until those shares have vested and (ii) may not sell or vote shares which may be acquired on exercise of options until such options are exercised and the related Common Stock is issued. The undersigned has had no transactions in the class of securities beneficially owned by him within the 60 days preceding the filing of this report, except for 221,732 shares which were granted pursuant to restricted stock awards under the 2012 Plan on July12, 2017, vesting of which is subject to specified performance measures being met during specified periods from July 2017 through 2018 and the undersigned’s continued employment with the Company . 3 Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this Statement is true, complete and correct. Dated: July 19, 2017 /s/Glenn Prillaman Glenn Prillaman 4
